DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    The Applicants amendment filed 01/12/2022 with respect to claims 1- 8, and 14-20  has been entered. 

3.	Applicant’s arguments filed on 01/12/2022 with respect to claims 1- 8, and 14-20  have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.
Allowable Subject Matter
4.	Claims 5-7 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 5, 6, 18 and 19, the prior art Pirhonen et al. [US 20060002363 A1] discloses in para [0038] In the 20 ms frame, 320 bits are transmitted during 20 ms, and 288 payload bits are rate adapted 408 to the rate of 14.4 kbit/s. In a similar manner, the double length frame comprises 640 bits during 40 ms, and 576 payload bits are rate adapted 408 to the rate of 14.4 kbit/s.

adding or deleting an idle bit block between the first boundary bit block and the second boundary bit block[[,]] to obtain a first slot bit block stream whose rate is adapted
Regarding claims 7 and 20, the prior art Coffey [US 4470140 A] discloses in column 16, lines 7-16, Fig. 6, 
circuit searches bit stream on RCV line 520b as represented by output signals on leads 517a from shift register 517 for a time slot which alternates the byte contained on input leads 515a from port 8, when a time slot is found which maintains this alternating pattern for eight consecutive frames, its number is transmitted as output signals via leads 515b to port 9.

However, prior arts does not disclose 
switching the first slot bit block stream in the first slot of the first physical interface to a third slot of a third physical interface

Therefore, the claims 5-7 and 18-20 with their respective would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale et al. (US Pub: 20180049192) hereinafter Beale and further in view of Kim et al. (US Pub: 20150110016 A1) hereinafter Kim  and further in view of Ko et al. (US Pub: 20130291046 A1) hereinafter Ko
As to claim 1 Beale teaches a method for processing a bit block stream, comprising: 
obtaining a first to-be-processed bit block stream; (Beale [0051] Fig. 7a, Fig. 7b, a receive antenna 750 detects signals transmitted from the first antenna port AP0 and the second antenna port AP1 from the antennas 718, 720 and feeds the received signal to an analogue digital convertor 752, equalised signal is then fed to a layer demapping processor 772 which reorders the bits equalisation/detection function into a stream of bits representing the demodulated symbols)
 (Beale [0125] [0126] Table 6, Fig. 12a, Fig. 12b,transmitter precoder 1112 produces sets of active bit streams for the first antenna port AP0)(ci0) and the second antenna port AP1 (ci1) where, in line with the LTE mapping to resource elements where the first slot of a subframe is mapped before the second slot is mapped, bit streams mapping shown in table 6 and antenna port is physical interface)
wherein different slot bit block streams correspond to different slots, wherein the at least two slot bit block streams comprise a first slot bit block stream and a second slot bit block stream,(Beale [0099] Fig. 9,  the first 10 bits among the output bit of 20 bits correspond to the first slot, and the last 10 bits correspond to the second slot, frequency hopping is applied to each slot)
 wherein the first bit block is a non-idle bit block, and wherein N is an integer greater than or equal to 1.( Beale [0125] [0126] Table 6, Fig. 12a, Fig. 12b,transmitter precoder 1112 produces sets of active bit streams for the first antenna port AP0)(ci0) and the second antenna port AP1 (ci1) where, in line with the LTE mapping to resource elements where the first slot of a subframe is mapped before the second slot is mapped, bit streams mapping shown in table 6, number of bits are more than 0 and an Integer)
Beale does not teach wherein the first slot bit block stream comprises a first boundary bit block and a second boundary bit block,  wherein the second slot bit block stream comprises a third boundary bit block and a fourth boundary bit block, wherein for an alignment operation during demapping, wherein the second boundary bit block corresponds to the fourth boundary bit block for the alignment operation during the demapping, wherein N first bit blocks exist between the first boundary bit block and the second boundary bit block, wherein N first bit blocks exist between the third boundary bit block and the fourth boundary bit block,
 Kim teaches wherein the first slot bit block stream comprises a first boundary bit block and a second boundary bit block, (Kim [0096] Table 1, Fig. 8, CQI information of 10 bits is included in a first slot of the subframe, for example, first boundary bit block  i.e., first 2 bits and second boundary bit block  i.e., last 2 bits)
 wherein the second slot bit block stream comprises a third boundary bit block and a fourth boundary bit block, (Kim [0096] Table 1, Fig. 8, CQI information of 10 bits is included in a first slot of the subframe, another 10 bits includes second slot of the subframe, in the second slot, first boundary bit block i.e., first 2 bits and second boundary bit block i.e., last 2 bits)
wherein the first boundary bit block corresponds to the third boundary bit block, (Kim [0096] Table 1, Fig. 8, CQI information of 10 bits is included in a first slot of the subframe, another 10 bits includes second slot of the subframe, in the second slot, first boundary bit block i.e., first 2 bits and third boundary bit block of second slot i.e., last 2 bits, number of bits (2 bits) correlates to first boundary bits and third boundary bits)
wherein the second boundary bit block corresponds to the fourth boundary bit block, (Kim [0096] Table 1, Fig. 8, CQI information of 10 bits is included in a first slot of the subframe, another 10 bits includes second slot of the subframe, in the second slot, first boundary bit block i.e., first 2 bits and third boundary bit block of second slot i.e., last 2 bits, number of bits (2 bits) correlates to first boundary bits and third boundary bits which are first set of bits in second slot)
wherein N first bit blocks exist between the first boundary bit block and the second boundary bit block, (Kim [0096] Table 1, Fig. 8, CQI information of 10 bits is included in a first slot of the subframe, another 10 bits includes second slot of the subframe, in the second slot, first boundary bit block i.e., first 2 bits and second boundary bit block i.e., last 2 bits; six bits in between first and second boundary bit blocks)
wherein N first bit blocks exist between the third boundary bit block and the fourth boundary bit block (Kim [0096] Table 1, Fig. 8, CQI information of 10 bits is included in a first slot of the subframe, another 10 bits includes second slot of the subframe, in the second slot, first boundary bit block i.e., first 2 bits and second boundary bit block i.e., last 2 bits; six bits in between third and fourth boundary bit blocks)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of Beale because Kim teaches that allocating CQI information of 10 bits to each slot that is subjected to (20,k) reed-muller coding, that would increase the coded output according to the bit number  of the PUCCH format 3 by using circular repetition. (Kim [0104])
The combination of Beale and Kim does not explicitly teach or the alignment operation during the demapping, or the alignment operation during the demapping,
Ko teaches or the alignment operation during the demapping,(Ko [0441] Fig. 31, Fig. 32, mux (150104) recover the demapped data to a bit stream format when the output order of the bits  are adjusted/aligned (or controlled) and transmitted from the demux of the transmitting end, the mux (150104) recovers the initial output order)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ko with the teaching of  Beale and Kim because Ko teaches that adjusting  order of the bits configuring a cell, so as to control the robustness of the bit, thereby outputting the cell including the bits. (Ko [0254]).
Claim 14 is interpreted and rejected for the same reasons as set forth in claim 1.
As to claim 3 the combination of Beale, Kim and Ko specifically Beale teaches  further comprising: sending the first slot bit block stream by using a first slot of a first physical interface, and sending the second slot bit block stream by using a second slot of the first physical interface; (Beale [0125] [0126] Fig. 12a, Fig. 12b, Table 6, transmitter precoder 1112 produces sets of active bit streams for the first antenna port AP0)(ci0) and the second antenna port AP1 (ci1) where, in line with the LTE mapping to resource elements where the first slot  of a subframe is mapped before the second slot is mapped) 
or
sending the first slot bit block stream by using a first slot of a first physical interface, and sending the second slot bit block stream by using a second slot of a second physical interface.
Claim 16 is interpreted and rejected for the same reasons as set forth in claim 3.

s 2, 4, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale, Kim, Ko and  further in view of Chiabrera (US Pub: 20070234172) hereinafter Chiabrera
As to claim 2 the combination of Beale, Kim and Ko does not explicitly teach wherein a type of each bit block is an M1/M2 bit block, wherein M1 represents a quantity of payload bits of each bit block, wherein M2 represents a total quantity of bits of each bit block, wherein Ml and M2 are positive integers, and wherein M2 is larger than Ml
Chiabrera teaches wherein a type of each bit block is an M1/M2 bit block, (Chiabrera [0019] Fig. 1, the device 100 could receive 8B/10B encoded data, decode the data, encode the data as 64B/66B encoded data)
wherein M1  represents a quantity of payload bits of each bit block, (Chiabrera [0028] the 10GBase-X decoder 108 receives 10-bit transmission characters, and decodes the transmission characters to produce 9-bit  values (each with an  8-bit payload and a 1-bit control or header) 
wherein M2 represents a total quantity of bits of each bit block, wherein Ml and M2 are positive integers, and wherein M2  is larger than Ml  (Chiabrera[0028] the 10GBase-X decoder 108 receives 10-bit transmission characters, and decodes the transmission characters to produce 9-bit  values, Ml and M2 are positive integers, 9>8)  , 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Chiabrera with the teaching of Beale, Kim and Ko because Chiabrera teaches that receiving 64B/66B encoded data using multiple physical medium attachments, decoding, encoding data as 8B/10B 

Claim 15 is interpreted and rejected for the same reasons as set forth in claim 2.
As to claim 4 the combination of Beale, Kim and Ko specifically Beale teaches wherein the obtaining a first to-be-processed bit block stream comprises: (Beale [0051] Fig. 7a, Fig. 7b, a receive antenna 750 detects signals transmitted from the first antenna port AP0 and the second antenna port AP1 from the antennas 718, 720 and feeds the received signal to an analogue digital convertor 752, equalised signal is then fed to a layer demapping processor 772 which reorders the bits equalisation/detection function into a stream of bits representing the demodulated symbols)
the combination of Beale, Kim and Ko specifically Beale does not explicitly teach  obtaining a first to-be-processed service; and performing bit block encoding on the first to-be-processed service to obtain the first to-be-processed bit block stream  
Chiabrera teaches  obtaining a first to-be-processed service; and performing bit block encoding on the first to-be-processed service to obtain the first to-be-processed bit block stream  (Chiabrera  [0034] Fig. 2, Fig. 3, each receiver 204 receives 16-bit transfers of data and converts the 16-bit transfers into 33-bit sub-blocks:; sub-blocks are combined into 66-bit blocks of encoded data, processed to generate 72-bit values containing eight 8-bit payloads plus overhead; 72-bit values stored in the FIFO block 116, and 36-bit values are retrieved from the FIFO block 116 by each of the 10GBase-X/Ethernet network, encoders 218)

Claim 17 is interpreted and rejected for the same reasons as set forth in claim 4.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beale, Kim and further in view of Koo et al.  (US Pub: 20020193106 A1) hereinafter Koo

As to claim 8 the combination of Beale, Kim  and Ko specifically Beale teaches  wherein the mapping the first to-be-processed bit block stream into at least two slot bit block streams  comprises: mapping the first to-be-processed bit block stream into the at least two slot bit block streams (Beale [0125] [0126] Table 6, Fig. 12a, Fig. 12b,transmitter precoder 1112 produces sets of active bit streams for the first antenna port AP0)(ci0) and the second antenna port AP1 (ci1) where, in line with the LTE mapping to resource elements where the first slot of a subframe is mapped before the second slot is mapped, bit streams mapping shown in table 6 and antenna port is physical interface).
the combination of Beale, Kim and Ko does not explicitly teach in a round-robin scheduling manner
 (Koo [0042] [0043] [0062] the number of slots per PLP physical layer pipe is mapped to each data rate and base station has 384 bits in a buffer, a 384-bit PLP physical layer pipe, is formed and transmitted in eight slots at 38.4 Kbps, eight times and base station determines a scheduling algorithm and schedule in round robin fashion)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Koo with the teaching of Beale, Kim and Ko because Koo teaches that mapping the bit block in round robin manner would provide multimedia service and packet data service efficiently. (Koo [abstract]

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413